Citation Nr: 1824921	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  11-16 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an effective date earlier than November 4, 2009 for the grant of a 10 percent rating for residuals of a left knee injury with chondromalacia.  

2. Entitlement to an effective date earlier than November 4, 2009 for the grant of a 10 percent rating for residuals of a left thumb fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to April 1986.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified in September 2013 before the undersigned in Washington, D.C.

The Board activated the Veteran's appeal on its docket on March 1, 2018.  VA received the Veteran's Rapid Appeals Modernization Program (RAMP) Opt-In Election Form on March 2, 2018.  VA protocol dictates that the Board retain jurisdiction of the Veteran's appeal because the Board activated the appeal before VA received the Veteran's RAMP Election Form.


FINDINGS OF FACT

1. Prior to November 4, 2009, there was no formal claim, informal claim, or written intent to file a claim for an increased evaluation for the left knee injury.

2. Prior to November 4, 2009, there was no formal claim, informal claim, or written intent to file a claim for an increased evaluation for residuals of a left thumb fracture.


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than November 4, 2009 for the grant of a 10 percent rating for residuals of a left knee injury, with chondromalacia, have not been met.  38 U.S.C. §§ 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2017).

2. The criteria for an effective date earlier than November 4, 2009 for the grant of a 10 percent rating for residuals of a left thumb fracture have not been met.  38 U.S.C. §§ 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Earlier Effective Date

The Veteran seeks an earlier effective date for VA's award of a 10 percent evaluation for both his left knee and left thumb disabilities.

Unless Chapter 38 of the United States Code specifically provides otherwise, the effective date of an evaluation and grant of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).  An earlier effective date may be granted prior to the date of the filing of the claim for a rating increase if it is ascertainable that an increase in disability occurred within one year prior to the filing of the claim.  See 38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from active service; otherwise date of receipt of claim, or date entitlement arose, whichever is later.  See 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" of a claim, information, or evidence means the date oVA received a claim, information, or evidence.  38 C.F.R. § 3.1(r).

Any documented communication from, or action by, a veteran indicating intent to apply for a benefit under laws administered by VA may be considered an informal claim.  38 C.F.R. § 3.155(b).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

VA received the Veteran's claim for an increased rating for both his left knee and left thumb disabilities on November 4, 2009.  Based on the findings of a February 2010 VA compensation examination, VA, in a March 2010 rating decision, increased the Veteran's disability evaluations to 10 percent disabling, effective November 4, 2009.

The undersigned notes the Board remanded the Veteran's appeal in March 2014, in part, to obtain VA treatment records dating from January 2008 to December 2009 because it could have impacted the Veteran's appeal.  However, the Veteran clarified, as documented in an April 2016 Report of General Information, that VA did not treat him for the disabilities on appeal until 2010.  

Given the foregoing, no revision in the effective dates is warranted.  First, VA received no communication from the Veteran or his representative prior to November 4, 2009.  Second, no treatment records are available that warrant an earlier date under the one-year "look back" under 38 C.F.R. § 3.400(o)(2).  Therefore, the Board must deny the appeal. 

For the Veteran's understanding, the undersigned feels compelled, based on the Veteran's testimony and multiple statements during the pendency of the appeal, to acknowledge his contention that VA erred by 1) failing to assign an effective date prior to August 25, 1988 for his grant of service connection for his disabilities in a November 1988 rating decision, and 2) failing to assign a 10 percent rating in the same November 1988 rating decision.  The undersigned, in the Board's March 2014 Remand, referred this contention of clear and unmistakable error (CUE) to VA.

VA, in a March 2016 rating decision, found CUE in the November 1988 rating decision.  It assigned April 10, 1986 as the new effective date connection for his disabilities.  Additionally, VA, in a June 2016 rating decision, denied the Veteran's contention that there was CUE when VA assigned noncompensable ratings in the November 1988 rating decision.  Thus, the Veteran succeeded in receiving the earlier effective date he sought for the grant of service connection, but he failed to demonstrate CUE in the rating award.  He did not appeal the June 2016 rating decision.  As such, the Board does not have jurisdiction over it.


ORDER

Entitlement to an effective date earlier than November 4, 2009 for the grant of a 10 percent rating for residuals of a left knee injury, with chondromalacia, is denied.  

Entitlement to an effective date earlier than November 4, 2009 for the grant of a 10 percent rating for residuals of a left thumb fracture is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


